Citation Nr: 0404219	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  98-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include glaucoma and diabetic retinopathy, claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




REMAND

The veteran had active duty from October 1954 to April 1957.

The service connection issue comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  It was previously before the 
Board in August 2001, when it was denied.  The veteran 
perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2002 
Order, the Court vacated the Board's August 2001 decision and 
remanded the matter for compliance with the Veterans Claims 
Assistance Act.

The Board implemented the Court's remand in May 2003, 
returning the appeal to the RO for issuance of a letter 
informing the veteran of the type of evidence necessary to 
prove his claim, and of his responsibility vs. that of the 
VA, in obtaining that evidence.  

The issue of entitlement to a total disability rating based 
on individual unemployability was the subject of a November 
2000 rating action by the RO.  Review of the veteran's claims 
file reveals that the most recent evaluation of record for 
diabetes mellitus was during a 1997 VA examination.  Given 
the number of years which have passed since then, the Board 
is of the opinion that further information about the level of 
impairment resulting from the veteran's sole service-
connected disability is desirable.  

In June 2003, the RO mailed the veteran a letter, which inter 
alia, requested that the veteran "Give us the name and 
location of any VA or military facility where you received 
medical care, and the approximate dates of the care, on the 
enclosed VA Form 21-4138, Statement in Support of Claim.  Use 
this form to also tell us about any other records that may 
exist to support your claim. . .."  

The veteran responded the same month with a statement written 
on the provided form, informing the VA that he has had 
numerous eye examinations since 2000, and that he had 
cataract surgery.  He also alleged a doctor had told him that 
when the surgery was performed, a hole was poked in the 
cornea in his left eye, and it was no wonder that he could 
not see very well.  He further stated that he had undergone a 
vision test on June 23, 2003.  He did not identify the 
source(s) of his medical care, as requested, however.  

The RO issued a Supplemental Statement of the Case in July 
2003, explaining that because the veteran had not identified 
the sources of his medical care, they were unable to obtain 
records reflecting the care.  

The veteran did not comply with the request in the RO's 
letter by identifying the medical facility where he had had 
evaluation and treatment.  However, review of the veteran's 
claims file reveals that the only recent medical records 
(from 1989 to 2000) contained in the claims file consist of 
VA treatment records generated by the Gainesville VA Medical 
Center.  It appears that the veteran is not working and thus 
may not have private medical insurance.  Given these 
circumstances, there is a likelihood that the veteran has 
received medical care from the Gainesville VA Medical Center 
since 2000.  VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained for inclusion in the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran is hereby notified that if he has received any 
other treatment for his eye problems or diabetes mellitus, he 
must inform the RO of where, when, and who provided it.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
wishes to fully develop his claim, he has a corresponding 
duty to assist by providing the requested information.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who have treated the 
veteran since 2000 for optic pathology or 
diabetes mellitus.  After securing any 
necessary release(s), the RO should 
obtain these records for inclusion in the 
claims file.  The RO should copies of all 
treatment records pertaining to the 
veteran, generated by the Gainesville VA 
Medical Center from 2000 to the present 
for inclusion in the claims file.  

2.  The veteran should be afforded 
appropriate VA examinations to identify 
the current extent of the veteran's 
overall impairment due to diabetes.  An 
opinion as to the extent of impact the 
diabetes mellitus has on his 
employability should be offered.  All 
tests and studies deemed helpful by the 
examiner(s) should be conducted in 
conjunction with the examination(s).  The 
claims folder, including all records 
obtained pursuant to the above request, 
must be made available to the examiner(s) 
for review before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


